Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on February 18, 2021.
Claims 6-9 and 22-32 are canceled.
Claims 1-4 are amended.

Allowable Subject Matter
Claims 1-5, 10-21 and 33-45 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
an apparatus comprising a feeder, a winder, a linear-motion mechanism, and a substrate cutter
a winder comprises a mandrel and posts that extend from said mandrel in a direction along said translation axis, said posts being controllably separated from each other by computer-controlled dimensions
said feeder comprises material-roll handlers, a gathering head, and a yaw-angle-control motor
wherein said yaw-angle-control motor is configured to adjust an angle of said feeder on said winder and the linear-motion mechanism provides relative linear motion between the box being formed and the feeder in response to instructions from a computer so as to cause a controlled overlap between adjacent windings of said substrate strip on said posts as the box is formed 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 22, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731